



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Mention, 2013 ONCA 204

DATE: 20130328

DOCKET: C53643

Simmons, Cronk and Gillese JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Isaac Omar Mention

Appellant

Roger Shallow, for the appellant

Aaron Prevost, for the respondent

Heard: March 28, 2013

On appeal from the conviction entered on January 14, 2011
    and the sentence imposed on April 21, 2011 by Justice J. Skowronski of the Ontario
    Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

On our review of the record, the trial judge instructed himself
    correctly relating to the issue of credibility and did not misapprehend the
    evidence in any material way.

[2]

As we read his reasons, the trial judge rejected the appellants denial
    of the allegations because he found it self-serving. We see no basis on which
    to interfere. The conviction appeal is dismissed.

[3]

As for the sentence appeal, in our view, the global sentence imposed was
    at the low end of the range for the nature of the offences because the trial
    judge took account of the mitigating factors present. In the circumstances, we
    would not interfere with his failure to impose a conditional sentence. Nor
    would we interfere with his decision to impose a concurrent sentence for the
    uttering threats offence. Leave to appeal sentence is granted but the sentence
    appeal is dismissed. The Crowns request is declined.


